869 So. 2d 773 (2004)
Paul GRIFFIN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-4248.
District Court of Appeal of Florida, Fourth District.
April 14, 2004.
Jason T. Forman of the Law Offices of Jason T. Forman, P. A., Ft. Lauderdale, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Paul Griffin appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for an evidentiary hearing on one point, as the plea colloquy and forms do not conclusively refute Griffin's claim of misadvice associated with his entitlement to gain time and its effect on the length of his sentence. See *774 State v. Leroux, 689 So. 2d 235 (Fla.1996); Lewis v. State, 795 So. 2d 1061 (Fla. 4th DCA 2001).
FARMER, C.J., KLEIN and MAY, JJ., concur.